DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 04/22/2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 01/13/2021.
Claims 1-16 are pending.

Response to Arguments
Applicant’s arguments presented on 01/13/2021 with respect to claims 1 -16 for the element “the request for one or multiple D2D communication resources from the first UE is received using a random access procedure” in claim 1 and similarly in claims 5, 9 and 13, have been considered but they are moot as they are not applicable to the new 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US20190191452, with priority of us-provisional-application US 61793412, of record, hereinafter ‘PELLETIER’) in view of Madan et al. (US20130308551, of record, hereinafter ‘MADAN’) in view of Fukuta, N. (US20150341970, with priority of us-provisional-application US 61793412, of record, hereinafter ‘ FUKUTA’) and with further in view of Lu et al (US20150334756, with priority of Application PCT/SE2012/051, hereinafter ‘LU’).
Regarding claim 1, PELLETIER teaches a method (Fig. 4, Para [0061]: Fig. 4 is an example realization of the full-duplex D2D transmission using the LTE FDD DL and UL bands) comprising:
configuring, by a base station (Para [0067]: eNB), one or more resource pools for device-to-device (D2D) communication by a base station (Para [0067-0069]: A WTRU may participate in D2D communication. If a WTRU is capable of D2D communications, it may acquire such configuration, from a network node (for example, 
transmitting, by the base station information regarding the one or more configured resource pools for D2D communication to a plurality of user equipments (UEs) including a first UE, the information transmitted via a radio resource control (RRC) message including a system information block for D2D communication (in a broadcast) (Para [0067-0069]: If a WTRU is capable of D2D communications, it may acquire such configuration, from a network node (for example, an eNB). A D2D-capable WTRU may acquire resource allocation, may be pre-configured by RRC. Configuration may include parameters related to the allocation of physical radio resources. A resource allocation may be applicable to a D2D link (between two D2D-capable WTRUs or plurality of UEs, implicit). (Para [0079]) A D2D WTRU may receive at least part of the configuration for a D2D link on cell-specific signaling. Such signaling may be a SystemInformationBroadcast (SIB) element on the system information broadcast of a cell (system information block or SIB as defined in Para [0109] in the instant application specification) (supported in US61793412 Para [0072-0075, 0086]));
receiving, by the base station from the first UE, a message for indication of D2D communication (Para [0208]: A Scheduling Request (SR) may be used for requesting resources for new transmission on the D2D link (supported in US61793412 Para [0219])), wherein the message includes information on a frequency for the D2D communication (Para [0208-0210]: The SR may be triggered according to any of );
receiving, by the base station from the first UE, a request for one or multiple D2D resources for D2D communication and receiving a buffer status report for D2D communication (Para [0208-0210]: A Scheduling Request (SR) may be used for requesting resources for new transmission on the D2D link. Scheduling buffer requests and triggers may be utilized. A D2D LCG may correspond to a LCG that contains a logical channel mapped to a D2D link. A BSR may be triggered and transmitted to the eNB according to the current rules, such as D2D data (the BSR is D2D BSR). (Para [0216]) The WTRU may transmit the BSR to the eNB, correspond to a D2D BSR. (Para [0218]) The content of a D2D BSR may also correspond to a BSR report that contains the buffer status information of the D2D LCG and the buffer status of the traditional link BSR (supported in US61793412 Para [0219-0220, 0226, 0228])), wherein the first UE is configured to transmit D2D messages (Para [0067-0069]: If a WTRU is capable of D2D communications, it may acquire such configuration, from a network node (for example, an eNB) (supported in US61793412 Para [0072])), wherein the request from the first UE is received using a procedure (Para [0208-0210]: A Scheduling Request (SR) may be used for requesting resources for new transmission 
determining, by the base station, one or multiple resources for D2D communication for the first UE based on the buffer status report (Para [0221]: The eNB scheduler may use the information received in the BSR, which contains information on logical channels mapped to D2D and traditional links, to provide resource allocation and scheduling for the D2D WTRUs (supported in US61793412 Para [0231])); and
transmitting, by the base station, D2D resource allocation information to the first UE (Para [0112]: The WTRU may receive the index of the set of resources via scheduling, (for example, in a DCI that schedules one (or more) D2D transmission received by L1 PDCCH/ePDCCH, L2 MAC or L3 RRC, and the like) (supported in US61793412 Para [0118)). (Para [0221]) The eNB scheduler, provide resource allocation and scheduling for the D2D WTRUs).
PELLETIER does not explicitly disclose the information transmitted via a radio resource control (RRC) message including a system information block for D2D communication in a broadcast control channel (BCCH) (although PELLETIER [0079] discloses SIB element on the system information broadcast of a cell), receiving, by the base station from the first UE, a message for indication of D2D communication, wherein the message includes information on a frequency on which the first UE is interested for the D2D communication (although PELLETIER Para [0216]) discloses the WTRU may transmit a padding BSR to the eNB, correspond to a D2D BSR, corresponds to UL resources that are allocated for transmission on a D2D link), and receiving, by the base station from the first UE, a request for one or multiple D2D resources for D2D 
In an analogous art, MADAN teaches receiving, by the base station from the first UE, a message for indication of D2D communication (Fig. 12, blocks 1204- 1206, Para [0080-0081]: At block 1204, the wireless device may determine a subset of resources to use for D2D communications with a second UE based on one or more D2D resource determination schemes. At 1206, the wireless device may signal the determined subset of resources to the first eNB), wherein the message includes information on a frequency on which the first UE is interested for the D2D communication (Fig. 10, Para [0071]: UE(1) may receive a signal 1016 indicating a set of resources allocated for D2D communications by eNB(2) 1004 from UE(2) 1006. UE(1) 1002 may determine a subset of resources that may be used for D2D communications 1016 and may signal 1012 (request from the first UE) the subset of resources (includes information on a frequency on which the first UE is interested for D2D communication) to eNB(1) 1004. (Fig. 12, Para [0078-0082]) a set of resources allocated to by a first eNB received by a D2D communication device (1202), which determines/selects a subset of the resources to use (1204), signals (request from the first UE) the use of determined/selected subset to eNB (1206), and receives control signal (or scheduling grant) to use the subset of resource (1208). Therefore, signal in step 1012 in Fig. 10 or step 1206 in Fig. 12 is analogous to at least a scheduling request to get the control signal (analogous to scheduling grant) to use the selected subset of resources.).
 in order to take the advantage of providing a method to enable a UE to determine available resources for D2D Communication between a pair of devices to communicate directly with each other using resources allocated for D2D communications (MADAN: Para [0002, 0005]).
The combination of PELLETIER and MADAN do not explicitly disclose the information transmitted via a radio resource control (RRC) message including a system information block for D2D communication in a broadcast control channel (BCCH), and receiving, by the base station from the first UE, a request for one or multiple D2D resources for D2D communication and receiving a buffer status report for D2D communication, wherein the request from the first UE is received using a random access procedure.
In an analogous art, FUKUTA teaches the information transmitted via a radio resource control (RRC) message including a system information block for D2D communication in a broadcast control channel (BCCH) (Fig. 9 S101, Para [0097, 0099]: in step S101, the eNB 200 transmits the D2D information, which indicates that the D2D communication is permitted in the cell A that is the D2D supporting cell, as a part of system information. The system information is transmitted through BCCH. The eNB 200, for example, includes the D2D information, which indicates that the D2D communication is permitted, into the SIB (system information block), and transmits the SIB (supported in US617196612 Page 16 Line 15 – Page 11 Line 3)).
 in order to take the advantage of providing a method for D2D communication, obtaining an effect such as the reduction of a traffic load of core network and a battery consumption amount of a UE (FUKUTA: Para [0075]).
The combination of PELLETIER, MADAN and FUKUTA do not explicitly disclose receiving, by the base station from the first UE, a request for one or multiple D2D resources for D2D communication and receiving a buffer status report for D2D communication, wherein the request from the first UE is received using a random access procedure.
In an analogous art, LU teaches receiving, by the base station from the first UE, a request for one or multiple D2D resources for D2D communication and receiving a buffer status report for D2D communication, wherein the request from the first UE is received using a random access procedure (Fig. 2 Action 202, Para [0053]: the first user equipment 121 sends a RACH message to the base station 110, the RACH message comprises an indication that the RACH relates to D2D communication, tells the base station 110 that the first user equipment requests resources to be scheduled for D2D communication. (Para [0056]) In some embodiments the indication is a Buffer Status Report (BSR) comprising a format related to D2D communication).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LU to the system of PELLETIER, MADAN and FUKUTA in order to take the advantage of a LU: Para [0001, 0010-0013]).

Regarding claim 2, the combination of PELLETIER, MADAN, FUKUTA and LU, specifically PELLETIER teaches wherein the buffer status report includes a logical channel identification (LCID) having a value for D2D communication (Para [0128, 0220]: The content of a D2D BSR may correspond to the D2D LCG ID and buffer size of the logical channels belonging to the D2D LCG ID. The eNB may differentiate between a traditional link BSR and a D2D specific BSR based on the content of the BSR (for example, the logical channel IDs in the BSR)).

Regarding claim 3, the combination of PELLETIER, MADAN, FUKUTA and LU, specifically PELLETIER teaches wherein the D2D resource allocation information includes information on transmission power control command for D2D communication (Para [132-0133]: For each of the resource allocation mechanisms described above, a number of scheduling schemes may be applied. Scheduling may refer to RB assignment and resource hopping assignment, transmission parameter selection or link adaptation, carrier indication, power control information (for example, TPC). eNB may have control of the transmission time and transmission parameters used by the WTRUs in the D2D links).

claim 4, the combination of PELLETIER, MADAN, FUKUTA and LU, specifically PELLETIER teaches wherein the D2D resource allocation information includes: 
information on resource block for D2D data, and information on resource for D2D control channel (para [0069]) The configuration may include parameters related to the allocation of physical radio resources such as D2D subframe configuration and/or D2D scheduling subframe configuration used for used for network communications. A resource allocation may be applicable to a D2D link (D2D data), and/or to one or more control channel(s) related to D2D operation).

Regarding claim 5, PELLETIER teaches a method for device-to-device (D2D) communication (Fig. 4, Para [0061]: Fig. 4 is an example realization of the full-duplex D2D transmission using the LTE FDD DL and UL bands) comprising:
receiving, by a user equipment (UE) (Para [0067]: WTRU) information regarding one or more resource pools configured by a base station for device-to-device D2D communication (Para [0067-0069]: A WTRU may participate in D2D communication. If a WTRU is capable of D2D communications, it may acquire such configuration, from a network node (for example, an eNB). A D2D-capable WTRU may acquire resource allocation, may be pre-configured by RRC. Configuration may include parameters related to the allocation of physical radio resources (supported in US61793412 Para [0072-0075])), the information transmitted via a radio resource control (RRC) message including a system information block for D2D communication (in a broadcast) (Para [0067-0069]: If a WTRU is capable of D2D 
transmitting, by the UE to the base station, a message for indication of D2D communication (Para [0208]: A Scheduling Request (SR) may be used for requesting resources for new transmission on the D2D link (supported in US61793412 Para [0219])), wherein the message includes information on a frequency for the D2D communication (Para [0208-0210]: The SR may be triggered according to any of the criteria described herein. Scheduling buffer requests and triggers may be utilized. A BSR may be triggered and transmitted to the eNB according to the current rules, such as D2D data (the BSR is D2D BSR). (Para [0216]) The WTRU may transmit a padding BSR to the eNB, correspond to a D2D BSR, corresponds to UL resources that are allocated for transmission on a D2D link (indicating information on a frequency for the D2D communication) (supported in US61793412 Para [0219-0220, 0226]));
transmitting, by the UE to the base station, a request for one or multiple D2D communication resources for D2D communication and transmitting a buffer status report for D2D communication (Para [0208-0210]: A Scheduling Request (SR) may be used for requesting resources for new transmission on the D2D link. Scheduling buffer requests and triggers may be utilized. A D2D LCG may correspond to a LCG that contains a logical channel mapped to a D2D link. A BSR may be triggered and transmitted to the eNB according to the current rules, such as D2D data (the BSR is D2D BSR). (Para [0216]) The WTRU may transmit the BSR to the eNB, correspond to a D2D BSR. (Para [0218]) The content of a D2D BSR may also correspond to a BSR report that contains the buffer status information of the D2D LCG and the buffer status of the traditional link BSR (supported in US61793412 Para [0219-0220, 0226, 0228])), wherein the UE is configured to transmit D2D messages (Para [0067-0069]: If a WTRU is capable of D2D communications, it may acquire such configuration, from a network node (for example, an eNB) (supported in US61793412 Para [0072])), and wherein the request for one or more D2D communication resources is transmitted using a procedure (Para [0208-0210]: A Scheduling Request (SR) may be used for requesting resources for new transmission on the D2D link. A BSR may be triggered and transmitted to the eNB according to the current rules, such as D2D data (supported in US61793412 Para [0219-0220])); and
receiving, by the UE from the base station, D2D resource allocation information determined based on the buffer status report (Para [0112]: The WTRU may receive the index of the set of resources via scheduling, (for example, in a DCI that schedules one (or more) D2D transmission received by L1 PDCCH/ePDCCH, L2 MAC or L3 RRC, and the like) (supported in US61793412 Para [0118)). (Para [0221]) The eNB scheduler may use the information received in the BSR, which contains information 
PELLETIER does not explicitly disclose the information received via a radio resource control (RRC) message including a system information block for D2D communication in a broadcast control channel (BCCH) (although PELLETIER [0079] discloses SIB element on the system information broadcast of a cell), transmitting, by the UE to the base station, a message for indication of D2D communication, wherein the message includes information on a frequency on which the UE is interested for the D2D communication (although PELLETIER Para [0216]) discloses the WTRU may transmit a padding BSR to the eNB, correspond to a D2D BSR, corresponds to UL resources that are allocated for transmission on a D2D link), and transmitting, by the UE to the base station, a request for one or multiple D2D resources for D2D communication and transmitting a buffer status report for D2D communication, wherein the request for one or more D2D communication resources is transmitted using a random access procedure.
In an analogous art, MADAN teaches transmitting, by the UE to the base station, a message for indication of D2D communication (Fig. 12, blocks 1204- 1206, Para [0080-0081]: At block 1204, the wireless device may determine a subset of resources to use for D2D communications with a second UE based on one or more D2D resource determination schemes. At 1206, the wireless device may signal the determined subset of resources to the first eNB), wherein the message includes information on a frequency on which the UE is interested for the D2D communication (Fig. 10, Para [0071]: UE(1) may receive a signal 1016 indicating a set 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MADAN to the system of PELLETIER in order to take the advantage of providing a method to enable a UE to determine available resources for D2D Communication between a pair of devices to communicate directly with each other using resources allocated for D2D communications (MADAN: Para [0002, 0005]).
The combination of PELLETIER and MADAN do not explicitly disclose the information received via a radio resource control (RRC) message including a system information block for D2D communication in a broadcast control channel (BCCH), and transmitting, by the UE to the base station, a request for one or multiple D2D resources for D2D communication and transmitting a buffer status report for D2D communication, 
In an analogous art, FUKUTA teaches the information received via a radio resource control (RRC) message including a system information block for D2D communication in a broadcast control channel (BCCH) (Fig. 9 S101, Para [0097, 0099]: in step S101, the eNB 200 transmits the D2D information, which indicates that the D2D communication is permitted in the cell A that is the D2D supporting cell, as a part of system information. The system information is transmitted through BCCH. The eNB 200, for example, includes the D2D information, which indicates that the D2D communication is permitted, into the SIB (system information block), and transmits the SIB (supported in US617196612 Page 16 Line 15 – Page 11 Line 3)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FUKUTA to the system of PELLETIER and MADAN in order to take the advantage of providing a method for D2D communication, obtaining an effect such as the reduction of a traffic load of core network and a battery consumption amount of a UE (FUKUTA: Para [0075]).
The combination of PELLETIER, MADAN and FUKUTA do not explicitly disclose transmitting, by the UE to the base station, a request for one or multiple D2D resources for D2D communication and transmitting a buffer status report for D2D communication, wherein the request for one or more D2D communication resources is transmitted using a random access procedure.
LU teaches transmitting, by the UE to the base station, a request for one or multiple D2D resources for D2D communication and transmitting a buffer status report for D2D communication, wherein the request for one or more D2D communication resources is transmitted using a random access procedure (Fig. 2 Action 202, Para [0053]: the first user equipment 121 sends a RACH message to the base station 110, the RACH message comprises an indication that the RACH relates to D2D communication, tells the base station 110 that the first user equipment requests resources to be scheduled for D2D communication. (Para [0056]) In some embodiments the indication is a Buffer Status Report (BSR) comprising a format related to D2D communication).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LU to the system of PELLETIER, MADAN and FUKUTA in order to take the advantage of a method relating to handling a Random Access Channel (RACH) procedure in a mixed cellular and Device to Device (D2D) network providing capacity gain which may comprise reuse gain and hop gain, rate gain and latency gain (LU: Para [0001, 0010-0013]).

Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth for claim 3.
claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 9, PELLETIER teaches a user equipment (UE) configured for device-to-device (D2D) communication (Fig. 1B WTRU 102, Fig. 4 WTRU1 and WTRU 2, Para [0061]: FIG. 4 is an example realization of the full-duplex D2D transmission using the LTE FDD DL and UL bands. In this example, WTRU1 403 may use DL 401 radio resources in subframes 2 405, 6 406 and 10 407 to transmit to WTRU2 404, whereas WTRU2 404 may use UL 402 radio resources in subframes 2 405, 6 406 and 10 407 to transmit to WTRU1 403), the UE comprising:
a transceiver (Fig. 1B, Transceiver 120 of WTRU 102); and
at least one processor (Fig. 1B, Processor 118 of WTRU 102) configured to control the transceiver (Para [0028]: The processor 118 may be coupled to the transceiver 120) to:
receive, from a base station (Para [0067]: from a network node (for example, an eNB)), the information regarding the one or more configuration by the base station of one or more  resource pools for D2D communication (Para [0067-0069]: A WTRU may participate in D2D communication. If a WTRU is capable of D2D communications, it may acquire such configuration, from a network node (for example, an eNB). A D2D-capable WTRU may acquire resource allocation, may be pre-configured by RRC. Configuration may include parameters related to the allocation of physical radio resources (supported in US61793412 Para [0072-0075])), the information received via a radio resource control (RRC) message including a system information block for D2D communication (in a broadcast) (Para [0067-0069]: If a WTRU is capable of D2D communications, it may acquire such configuration, from a network node (for example, an eNB). A D2D-capable WTRU may acquire resource allocation, may be pre-configured by RRC. Configuration may include parameters related to the allocation of physical radio resources. A resource allocation may be applicable to a D2D link (between two D2D-capable WTRUs or plurality of UEs, implicit). (Para [0079]) A D2D WTRU may receive at least part of the configuration for a D2D link on cell-specific signaling. Such signaling may be a SystemInformationBroadcast (SIB) element on the system information broadcast of a cell (system information block or SIB as defined in Para [0109] in the instant application specification) (supported in US61793412 Para [0072-0075, 0086]));
transmit, to the base station, a message for indication of D2D communication (Para [0208]: A Scheduling Request (SR) may be used for requesting resources for new transmission on the D2D link (supported in US61793412 Para [0219])), wherein the message includes information on a frequency for the D2D communication (Para [0208-0210]: The SR may be triggered according to any of the criteria described herein. Scheduling buffer requests and triggers may be utilized. A BSR may be triggered and transmitted to the eNB according to the current rules, such as D2D data (the BSR is D2D BSR). (Para [0216]) The WTRU may transmit a padding BSR to the eNB, correspond to a D2D BSR, corresponds to UL resources that are allocated for transmission on a D2D link (indicating information on a frequency for the D2D communication) (supported in US61793412 Para [0219-0220, 0226]));
transmit, to the base station, a request for one or multiple D2D communication resources for D2D communication and transmitting a buffer status report for D2D communication (Para [0208-0210]: A Scheduling Request (SR) may be used for requesting resources for new transmission on the D2D link. Scheduling buffer requests and triggers may be utilized. A D2D LCG may correspond to a LCG that contains a logical channel mapped to a D2D link. A BSR may be triggered and transmitted to the eNB according to the current rules, such as D2D data (the BSR is D2D BSR). (Para [0216]) The WTRU may transmit the BSR to the eNB, correspond to a D2D BSR. (Para [0218]) The content of a D2D BSR may also correspond to a BSR report that contains the buffer status information of the D2D LCG and the buffer status of the traditional link BSR (supported in US61793412 Para [0219-0220, 0226, 0228])), wherein the UE is configured to transmit D2D messages (Para [0067-0069]: If a WTRU is capable of D2D communications, it may acquire such configuration, from a network node (for example, an eNB) (supported in US61793412 Para [0072])), wherein the request for one or more D2D communication resources is transmitted using a procedure (Para [0208-0210]: A Scheduling Request (SR) may be used for requesting resources for new transmission on the D2D link. A BSR may be triggered and transmitted to the eNB according to the current rules, such as D2D data (supported in US61793412 Para [0219-0220])); and
receive D2D resource allocation information determined based on the buffer status report (Para [0112]: The WTRU may receive the index of the set of resources via scheduling, (for example, in a DCI that schedules one (or more) D2D transmission received by L1 PDCCH/ePDCCH, L2 MAC or L3 RRC, and the like) 
PELLETIER does not explicitly disclose the information received via a radio resource control (RRC) message including a system information block for D2D communication in a broadcast control channel (BCCH) (although PELLETIER [0079] discloses SIB element on the system information broadcast of a cell), transmit, to the base station, a message for indication of D2D communication, wherein the message includes information on a frequency on which the UE is interested for the D2D communication (although PELLETIER Para [0216]) discloses the WTRU may transmit a padding BSR to the eNB, correspond to a D2D BSR, corresponds to UL resources that are allocated for transmission on a D2D link), and transmit, to the base station, a request for one or multiple D2D communication resources for D2D communication and a buffer status report for D2D communication, and wherein the request for one or multiple D2D communication resources is transmitted using a random access procedure.
In an analogous art, MADAN teaches transmit, to the base station, a message for indication of D2D communication (Fig. 12, blocks 1204- 1206, Para [0080-0081]: At block 1204, the wireless device may determine a subset of resources to use for D2D communications with a second UE based on one or more D2D resource determination schemes. At 1206, the wireless device may signal the determined subset of resources to the first eNB), wherein the message includes information on a frequency on which the UE is interested for the D2D communication (Fig. 10, Para [0071]: UE(1) may receive a signal 1016 indicating a set of resources allocated for D2D communications by eNB(2) 1004 from UE(2) 1006. UE(1) 1002 may determine a subset of resources that may be used for D2D communications 1016 and may signal 1012 (request from the first UE) the subset of resources (includes information on a frequency on which the first UE is interested for D2D communication) to eNB(1) 1004. (Fig. 12, Para [0078-0082]) a set of resources allocated to by a first eNB received by a D2D communication device (1202), which determines/selects a subset of the resources to use (1204), signals (request from the first UE) the use of determined/selected subset to eNB (1206), and receives control signal (or scheduling grant) to use the subset of resource (1208). Therefore, signal in step 1012 in Fig. 10 or step 1206 in Fig. 12 is analogous to at least a scheduling request to get the control signal (analogous to scheduling grant) to use the selected subset of resources).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MADAN to the system of PELLETIER in order to take the advantage of providing a method to enable a UE to determine available resources for D2D Communication between a pair of devices to communicate directly with each other using resources allocated for D2D communications (MADAN: Para [0002, 0005]).
The combination of PELLETIER and MADAN do not explicitly disclose the information received via a radio resource control (RRC) message including a system information block for D2D communication in a broadcast control channel (BCCH), and transmit, to the base station, a request for one or multiple D2D communication 
In an analogous art, FUKUTA teaches the information received via a radio resource control (RRC) message including a system information block for D2D communication in a broadcast control channel (BCCH) (Fig. 9 S101, Para [0097, 0099]: in step S101, the eNB 200 transmits the D2D information, which indicates that the D2D communication is permitted in the cell A that is the D2D supporting cell, as a part of system information. The system information is transmitted through BCCH. The eNB 200, for example, includes the D2D information, which indicates that the D2D communication is permitted, into the SIB (system information block), and transmits the SIB (supported in US617196612 Page 16 Line 15 – Page 11 Line 3)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FUKUTA to the system of PELLETIER and MADAN in order to take the advantage of providing a method for D2D communication, obtaining an effect such as the reduction of a traffic load of core network and a battery consumption amount of a UE (FUKUTA: Para [0075]).
The combination of PELLETIER, MADAN and FUKUTA do not explicitly disclose transmit, to the base station, a request for one or multiple D2D communication resources for D2D communication and a buffer status report for D2D communication, and wherein the request for one or multiple D2D communication resources is transmitted using a random access procedure.
LU teaches transmit, to the base station, a request for one or multiple D2D communication resources for D2D communication and a buffer status report for D2D communication, and wherein the request for one or multiple D2D communication resources is transmitted using a random access procedure (Fig. 2 Action 202, Para [0053]: the first user equipment 121 sends a RACH message to the base station 110, the RACH message comprises an indication that the RACH relates to D2D communication, tells the base station 110 that the first user equipment requests resources to be scheduled for D2D communication. (Para [0056]) In some embodiments the indication is a Buffer Status Report (BSR) comprising a format related to D2D communication).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LU to the system of PELLETIER, MADAN and FUKUTA in order to take the advantage of a method relating to handling a Random Access Channel (RACH) procedure in a mixed cellular and Device to Device (D2D) network providing capacity gain which may comprise reuse gain and hop gain, rate gain and latency gain (LU: Para [0001, 0010-0013]).

Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 3.
claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Regarding claim 13, PELLETIER teaches a base station (Fig. 4 eNB, Para [0067]: eNB) configured for device-to-device (D2D) communication (Fig, 4, Para [0061]: FIG. 4 is an example realization of the full-duplex D2D transmission using the LTE FDD DL and UL bands), the base station comprising:
a transceiver (Fig. 4 eNB, Para [0067]: eNB); and
at least one processor (Fig. 4 eNB, Para [0067]: eNB) configured to:
configure one or more resource pools for device-to-device D2D communication (Para [0067-0069]: A WTRU may participate in D2D communication. If a WTRU is capable of D2D communications, it may acquire such configuration, from a network node (for example, an eNB). A D2D-capable WTRU may acquire resource allocation, may be pre-configured by RRC. Configuration may include parameters related to the allocation of physical radio resources (supported in US61793412 Para [0072-0075])) to:
transmit information regarding the configured one or more resource pools for D2D communication to a plurality of user equipments (UEs) including a first UE, the information transmitted via a radio resource control (RRC) message including a system information block for D2D communication (in a broadcast) (Para [0067-0069]: If a WTRU is capable of D2D communications, it may acquire such configuration, from a network node (for example, an eNB). A D2D-capable WTRU may acquire resource allocation, may be pre-configured by RRC. Configuration may include ;
receive, from the first UE, a message for indication of D2D communication (Para [0208]: A Scheduling Request (SR) may be used for requesting resources for new transmission on the D2D link (supported in US61793412 Para [0219])), wherein the message includes information on a frequency for the D2D communication (Para [0208-0210]: The SR may be triggered according to any of the criteria described herein. Scheduling buffer requests and triggers may be utilized. A BSR may be triggered and transmitted to the eNB according to the current rules, such as D2D data (the BSR is D2D BSR). (Para [0216]) The WTRU may transmit a padding BSR to the eNB, correspond to a D2D BSR, corresponds to UL resources that are allocated for transmission on a D2D link (indicating information on a frequency for the D2D communication) (supported in US61793412 Para [0219-0220, 0226]));


receive, from the first UE, a request for one or more D2D resources for D2D communication and receive a buffer status report for D2D communication (Para [0208-0210]: A Scheduling Request (SR) may be used for requesting resources for new ), wherein the first UE is configured to transmit D2D messages (Para [0067-0069]: If a WTRU is capable of D2D communications, it may acquire such configuration, from a network node (for example, an eNB) (supported in US61793412 Para [0072])), wherein the request for one or more D2D communication resources is received using a procedure (Para [0208-0210]: A Scheduling Request (SR) may be used for requesting resources for new transmission on the D2D link. A BSR may be triggered and transmitted to the eNB according to the current rules, such as D2D data (supported in US61793412 Para [0219-0220]));
determine one or multiple resources for D2D communication for the first UE based on the buffer status report (Para [0221]: The eNB scheduler may use the information received in the BSR, which contains information on logical channels mapped to D2D and traditional links, to provide resource allocation and scheduling for the D2D WTRUs (supported in US61793412 Para [0231])); and
control the transceiver to transmit D2D resource allocation information to the first UE (Para [0112]: The WTRU may receive the index of the set of resources via scheduling, (for example, in a DCI that schedules one (or more) D2D transmission ).
PELLETIER does not explicitly disclose the information transmitted via a radio resource control (RRC) message including a system information block for D2D communication in a broadcast control channel (BCCH) (although PELLETIER [0079] discloses SIB element on the system information broadcast of a cell), receive from the first UE, a message for indication of D2D communication, wherein the message includes information on a frequency on which the first UE is interested for the D2D communication (although PELLETIER Para [0216]) discloses the WTRU may transmit a padding BSR to the eNB, correspond to a D2D BSR, corresponds to UL resources that are allocated for transmission on a D2D link), and receive, from the first UE, a request for one or more D2D communication resources for D2D communication and receive a buffer status report for D2D communication, wherein the request for one or more D2D communication resources is received using a random access procedure.
In an analogous art, MADAN teaches receive from the first UE, a message for indication of D2D communication (Fig. 12, blocks 1204- 1206, Para [0080-0081]: At block 1204, the wireless device may determine a subset of resources to use for D2D communications with a second UE based on one or more D2D resource determination schemes. At 1206, the wireless device may signal the determined subset of resources to the first eNB), wherein the message includes information on a frequency on which the first UE is interested for the D2D communication (Fig. 10, Para [0071]: UE(1) may receive a signal 1016 indicating a set of resources allocated for D2D 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of MADAN to the system of PELLETIER in order to take the advantage of providing a method to enable a UE to determine available resources for D2D Communication between a pair of devices to communicate directly with each other using resources allocated for D2D communications (MADAN: Para [0002, 0005]).
The combination of PELLETIER and MADAN do not explicitly disclose the information transmitted via a radio resource control (RRC) message including a system information block for D2D communication in a broadcast control channel (BCCH) (although PELLETIER [0079] discloses SIB element on the system information broadcast of a cell), and receive, from the first UE, a request for one or more D2D communication resources for D2D communication and receive a buffer status report for 
In an analogous art, FUKUTA teaches the information transmitted via a radio resource control (RRC) message including a system information block for D2D communication in a broadcast control channel (BCCH) (Fig. 9 S101, Para [0097, 0099]: in step S101, the eNB 200 transmits the D2D information, which indicates that the D2D communication is permitted in the cell A that is the D2D supporting cell, as a part of system information. The system information is transmitted through BCCH. The eNB 200, for example, includes the D2D information, which indicates that the D2D communication is permitted, into the SIB (system information block), and transmits the SIB (supported in US617196612 Page 16 Line 15 – Page 11 Line 3)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FUKUTA to the system of PELLETIER and MADAN in order to take the advantage of providing a method for D2D communication, obtaining an effect such as the reduction of a traffic load of core network and a battery consumption amount of a UE (FUKUTA: Para [0075]).
The combination of PELLETIER, MADAN and FUKUTA do not explicitly disclose receive, from the first UE, a request for one or more D2D communication resources for D2D communication and receive a buffer status report for D2D communication, wherein the request for one or more D2D communication resources is received using a random access procedure.
LU teaches receive, from the first UE, a request for one or more D2D communication resources for D2D communication and receive a buffer status report for D2D communication, wherein the request for one or more D2D communication resources is received using a random access procedure (Fig. 2 Action 202, Para [0053]: the first user equipment 121 sends a RACH message to the base station 110, the RACH message comprises an indication that the RACH relates to D2D communication, tells the base station 110 that the first user equipment requests resources to be scheduled for D2D communication. (Para [0056]) In some embodiments the indication is a Buffer Status Report (BSR) comprising a format related to D2D communication).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LU to the system of PELLETIER, MADAN and FUKUTA in order to take the advantage of a method relating to handling a Random Access Channel (RACH) procedure in a mixed cellular and Device to Device (D2D) network providing capacity gain which may comprise reuse gain and hop gain, rate gain and latency gain (LU: Para [0001, 0010-0013]).

Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 3.
claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ebrahimi Tazeh Mahalleh et al. (US20140293968), describing aligning timing for direct communications
Novak et al. (US20140241262), describing medium access control signalling for direct device to device communications
Pani et al. (us-provisional-application US 61793412), describing method to enable scheduling and control of direct link communication in cellular communication system
Fukuta, Noriyoshi (us-provisional-application US 61719612), describing mobile communication system, user terminal, base station, processor, and communication control method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413